FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JANE DOE,                                         No. 12-17239

               Plaintiff - Appellant,             D.C. No. 4:12-cv-00532-CKJ

  v.
                                                  MEMORANDUM *
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Jane Doe appeals pro se from the district court’s order denying her motion

for leave to proceed anonymously. We have jurisdiction under the collateral order




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
doctrine. Does I Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1065-67

(9th Cir. 2000). We review for an abuse of discretion. Id. at 1069. We affirm.

      The district court did not abuse its discretion in denying Doe leave to

proceed anonymously where there were insufficiently “unusual” circumstances

justifying anonymity, and where Doe failed to redact her true name in documents

filed in the district court. Id. at 1067-68 (a party may proceed anonymously in

judicial proceedings only “in special circumstances when the party’s need for

anonymity outweighs prejudice to the opposing party and the public’s interest in

knowing the party’s identity”).

      The district court did not abuse its discretion in denying Doe’s motion for

reconsideration because Doe failed to establish a basis warranting reconsideration.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          2                                     12-17239